Per Curiam.
Since the preliminary order to show cause, which included an injunction, was granted, sufficient time has elapsed within which this case could have been reached for trial, and disposed of upon the merits. Under these circumstances, we do not feel called upon to interfere with the disposition made of the motion continuing the injunction until the trial of the action, and to dispose of the questions presented on affidavits. The order should be affirmed, with $10 costs and disbursements. All concur.